Filed Pursuant to Rule 424(b)(3) Registration No. 333-171320 PROSPECTUS MAGAL SECURITY SYSTEMS LTD. SUBSCRIPTION RIGHTS TO PURCHASE UP TO4,934, We are distributing at no charge to the holders of our ordinary shares on March 4, 2011, which we refer to as the record date, subscription rights to purchase up to an aggregate of 4,934,211 of our ordinary shares.We will distribute to you one right for every two ordinary shares that you own on the record date.No fractional rights will be issued in the rights offering. Each right entitles the holder to purchase, at a price of $3.04 per share, one ordinary share.Holders who fully exercise their basic subscription rights will be entitled to subscribe for additional rights that remain unsubscribed as a result of any unexercised basic subscription rights, which we refer to as the over-subscription right.If an insufficient number of shares are available to satisfy fully the over-subscription requests, then the available shares will be distributed proportionately among subscription rights holders who exercised their over-subscription right, based on the number of over-subscription rights to which they subscribed.Rights may only be exercised for whole numbers of ordinary shares; no fractional ordinary shares will be issued in the rights offering. The rights are exercisable during an 18-trading day period, beginning after 5:00 p.m., New York City time (midnight, Israel time) on March 4, 2011 and ending on March 29, 2011, at 5:00 p.m., New York City time (midnight, Israel time), which we refer to as the expiration date, unless we decide to terminate the rights offering earlier.We may extend the period for exercising the rights for up to additional 30 trading days in our sole discretion.If we extend the expiration date, you will have at least ten trading days during which you may exercise your rights.Any rights not exercised at or before that time will expire worthless without any payment to the holders of those unexercised rights. There is no minimum subscription requirement to consummate the rights offering.However, Mr. Nathan Kirsh, our principal shareholder and a director, has undertaken to exercise, directly or through entities affiliated with him, his basic subscription right in full and his over-subscription right in full, each up to our receiving proceeds of no more than $15 million in this rights offering. We may terminate or cancel the offering at any time prior to its expiration.If the offering is terminated, then we will return your subscription price payment, but without any payment of interest. You should carefully consider whether to exercise your subscription rights before the expiration date.All exercises of subscription rights are irrevocable.Our board of directors is making no recommendation regarding your exercise of the subscription rights. The subscription rights may not be sold or transferred except for being transferable by operation of law, and will not be listed on any trading market. Our ordinary shares are traded on the NASDAQ Global Market and the Tel-Aviv Stock Exchange, which we refer to as the TASE, under the symbol “MAGS.”The last sale price of our ordinary shares on the NASDAQ Global Market on February 24, 2011 was $3.04 per share and the last sale price of our ordinary shares on the TASE on February 24, 2011 was NIS 10.67 per share.The ordinary shares issued in the rights offering will also be listed for trading on the NASDAQ Global Market and the TASE. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page 15 to read about factors you should consider before deciding whether to exercise your subscription rights. Neither the Securities and Exchange Commission, the Israel Securities Authority nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense under the laws of the United States and the laws of the State of Israel. Prospectus dated February 25, 2011 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE RIGHTS OFFERING 3 PROSPECTUS SUMMARY 9 RISK FACTORS 15 NOTICE REGARDING FORWARD-LOOKING STATEMENTS 26 USE OF PROCEEDS 27 CAPITALIZATION AND INDEBTEDNESS 27 PRICE RANGE OF ORDINARY SHARES 28 DILUTION 29 SELECTED CONSOLIDATED FINANCIAL DATA 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 SHARE OWNERSHIP 46 THE RIGHTS OFFERING 48 PLAN OF DISTRIBUTION 54 DESCRIPTION OF SHARE CAPITAL 55 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 58 CERTAIN ISRAELI TAX CONSIDERATIONS 60 EXPENSES ASSOCIATED WITH THE RIGHTS OFFERING 61 FOREIGN EXCHANGE CONTROLS AND OTHER LIMITATIONS 61 LEGAL MATTERS 62 EXPERTS 62 MATERIAL CHANGES 62 THE ISRAEL SECURITIES AUTHORITY EXEMPTION 62 WHERE YOU CAN FIND MORE INFORMATION;INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 63 ENFORCEABILITY OF CIVIL LIABILITIES 64 INDEX TO FINANCIAL STATEMENTS
